Case 5:20-cv-00042-TBR-LLK Document 54 Filed 04/19/21 Page 1 of 4 PageID #: 1019




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION
                             CASE NO. 5:20-CV-00042-TBR-LLK

 EDWARD NESBY                                                                        PLAINTIFF

 v.

 DAMIEN HEISNER, et al.                                                          DEFENDANTS

                                    OPINION AND ORDER

        Senior Judge Thomas B. Russel referred this matter to U.S. Magistrate Judge Lanny King

 for ruling on all discovery motions. [DN 12].

        On November 30, 2021, defendants Damien Heisner, (“Heisner”), and Massac Memorial

 Hospital, (collectively “defendants”), filed their Motion to Quash Subpoena Duces Tecum that

 plaintiff Edward Nesby, (“Nesby”), intend to issue to MedicOne Response, (“MedicOne”). [DN

 31]. Nesby responded to the motion on December 10, 2021. [DN 35]. And on December 18,

 2021, defendants filed their reply. [DN 36]. The Motion is now fully briefed and ripe for

 adjudication. For the reasons set forth herein, defendants’ Motions to Quash, [DN 31], is

 GRANTED.

                                            Discussion

        Nesby subpoenaed nonparty MedicOne requesting a “full and complete copy of Damien

 Heisner’s employment file; a full and complete copy of Damien Heisner’s personnel file; a full

 and complete copy of Damien Heisner’s disciplinary and employment record; and all documents

 related to the termination of Damien Heisner’s employment with MedicOne Medical Response.”

 [DN 31-1]. Defendants ask this court to quash the requests; asserting that the information

 requested is beyond the scope of discovery and is irrelevant to Nesby’s claims. [DN 31 at 1].




                                                 1
Case 5:20-cv-00042-TBR-LLK Document 54 Filed 04/19/21 Page 2 of 4 PageID #: 1020




        Fed. R. Civ. P. 45 governs nonparty subpoenas and a court “must quash or modify a

 subpoena” that “subjects a person to undue burden.” Fed. R. Civ. P. 45(d)(3)(A)(iv). “Undue

 burden is to be assessed in a case-specific manner considering ‘such factors as relevance, the need

 of the party for the documents, the breadth of the document request, the time period covered by it,

 the particularity with which the documents are described and the burden imposed.’” In re: Modern

 Plastics Corp., 890 F.3d 244, 251 (6th Cir. 2018), reh'g denied (May 17, 2018), cert. denied sub

 nom. New Prod. Corp. v. Dickinson Wright, PLLC, 139 S. Ct. 289 (2018) (quoting Am. Elec.

 Power Co., Inc. v. United States, 191 F.R.D. 132, 136 (S.D. Ohio 1999)).

        Here, where defendants seek to quash the subpoena, they “bear[] the ultimate burden of

 proof.” Hendricks v. Total Quality Logistics, LLC, 275 F.R.D. 251, 253 (S.D.Ohio 2011). They

 face “the burden to establish that the material either does not come within the scope of relevance

 or is of such marginal relevance that the potential harm resulting from production outweighs the

 presumption in favor of broad disclosure." Invesco Int'l (N.A.), Inc. v. Paas, 244 F.R.D. 374, 380

 (W.D. Ky. 2007).

        Defendants meet that burden and accurately summarize the issues before the court:

                 [1] The employment records sought by Plaintiff in the subject
                 subpoena duces tecum post-date the accident by two and a half
                 years. They are wholly irrelevant to the Plaintiff’s case and the cause
                 of the subject incident.

                 [2] Defendant Heisner has standing to challenge the subpoena duces
                 tecum because the records contain his personal information and
                 employment records.

 [DN 36 at 4].

        First, Nesby’s naked assertion that “his employment records are directly relevant to the

 claims and defenses being made in this case” is not compelling. [DN 35 at 3]. It is not clear to

 this Court why the records of employment held two and a half years after the accident should be



                                                   2
Case 5:20-cv-00042-TBR-LLK Document 54 Filed 04/19/21 Page 3 of 4 PageID #: 1021




 presumed to be directly relevant. Nesby also asserts that credibility evidence is always relevant.

 [DN 35]. To be sure, information concerning the credibility of deponents is relevant and can be

 discoverable. FED. R. CIV. P. 26(b)(1) Advisory Committee’s Note, 2000 Amendment; Mellon v.

 Cooper-Jarrett, Inc., 424 F.2d 499, 501 (6th Cir. 1970). Though, this does not mean that

 credibility evidence is always discoverable. Here, where the need for the document is unclear, the

 breadth expansive, and the time period unreasonable, the subpoena is unreasonable and place an

 indisputably undue burden on defendants.1 In re: Modern Plastics Corp., 890 F.3d at 251 (6th

 Cir. 2018). And this Court agrees that the subpoenas to post-accident employers are irrelevant to

 any claim or defense in the present action. Hendricks, 275 F.R.D. at 254 (S.D. Ohio 2011).

         Second, defendants have standing to challenge the subpoena. Nesby argues that

 “Defendants cannot point to a personal right or privilege that applies to the records sought from

 Medic One.” [DN 35]. Defendants identify that “Mr. Heisner has a privacy interest in the

 information contained in those records and because they are irrelevant to this lawsuit, they should

 be withheld and the subpoena quashed.” [DN 36 at 4]. This Court agrees. Hendricks, 275 F.R.D.

 at 253 (S.D. Ohio 2011) (quoting Barrington v. Mortage IT, Inc., 2007 WL 4370647, at * 2

 (S.D.Fla. Dec. 10, 2007).) (“Courts have repeatedly found that an individual possesses a personal

 right with respect to information contained in employment records and, thus, has standing to

 challenge such a subpoena.”)




 1
  Nesby asserts the request cannot result in undue burden “as Plaintiffs have agreed to pay for any
 production costs. [DN 35 at 2]. This is irrelevant.


                                                     3
Case 5:20-cv-00042-TBR-LLK Document 54 Filed 04/19/21 Page 4 of 4 PageID #: 1022




                                             Conclusion

       The Court, having reviewed the parties’ briefing in this matter, arguments from counsel,

 the record, and being otherwise sufficiently advised, IT IS HEREBY ORDERED:

       Defendants’ Motions to Quash Supboena Duces Tecum, [DN 31], is GRANTED.

       IT IS SO ORDERED
        April 19, 2021




 c:    Counsel of Record


                                              4
